Case 20-41308          Doc 124       Filed 03/13/20 Entered 03/13/20 09:59:34                     Main Document
                                                 Pg 1 of 3



                               UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

                                                           )
                                                           )
     IN RE:                                                )
                                                                  CHAPTER 11
                                                           )
     FORESIGHT ENERGY, LP, et al                           )
                                                                  CASE NO. 20-41308-659
                                                           )
                             DEBTORS. 1                    )
                                                                  (Joint Administration Requested)
                                                           )
                                                           )


               NOTICE OF APPEARANCE AND REQUEST FOR ALL NOTICES

          The law firm of Wyatt, Tarrant & Combs, LLP, pursuant to Federal Rule of Bankruptcy

 Procedure 9010, hereby enters its appearance as counsel for Evansville Western Railway, Inc.

 (“Creditor”), with regard to all matters and proceedings in the above-captioned case, showing

 counsel’s name, office mail address, electronic mail address and telephone number as follows:

                                       John P. Brice
                                       Wyatt, Tarrant & Combs, LLP
                                       250 West Main Street, Suite 1600
                                       Lexington, Kentucky 40507-1746
                                       Telephone: (859) 288-7462
                                       Facsimile: (859) 259-0649
                                       Email: jbrice@wyattfirm.com



 1
  The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with the last four
 digits of each Debtor’ federal tax identification number (or SEC filing number if available), are Foresight Energy LP
 (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7684); Foresight Energy Employee Services
 Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables LLC (2250); Sugar Camp Energy,
 LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC (9143); Foresight Coal Sales LLC (8620);
 Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC (0958); Oeneus LLC (6007); Adena Resources,
 LLC (4649); Hillsboro Transport LLC (6881); American Century Transport LLC (SEC No. 5786); Akin Energy LLC
 (1648); American Century Mineral LLC (SEC No. 5788)’ Foresight Energy Finance Corporation (5321); Foresight
 Energy Labor LLC (4176); Viking Mining LLC (4981); M-Class Mining, LLC (5272); MaRyan Mining LLC (7085);
 Mach Mining, LLC (4826); Logan Mining LLC (2361); LD Labor Company LLC (8454); Coal Field Repair Services
 LLC (9179); Coal Field Construction Company LLC (5692); Hillsboro Energy LLC (1639); and Patton Mining LLC
 (7251). The address of the Debtors’ corporate headquarters is One Metropolitan Square, 211 North Broadway, Suite
 2600, St. Louis, Missouri 63102.
Case 20-41308       Doc 124      Filed 03/13/20 Entered 03/13/20 09:59:34              Main Document
                                             Pg 2 of 3


        Creditor, pursuant to Federal Rule of Bankruptcy Procedure 2002, hereby requests that all

 notices required to be given under Rules 2002, 4001, 6004, 6006, 6007 and 9019 be given to

 Creditor by due service upon its undersigned attorneys, Wyatt, Tarrant & Combs, LLP, at the

 address stated above.

        PLEASE TAKE FURTHER NOTICE that Creditor intends that neither this Notice of

 Appearance nor any later appearance, pleading, claim or suit shall waive Creditor’s right to have

 final orders in non-core matters entered only after de novo review by a District Judge;

 (2) Creditor’s right to trial by jury in any proceeding so triable in this case or any case, controversy

 or proceeding related to this case; (3) Creditor’s right to have the District Court withdraw the

 reference in any matter subject to mandatory or discretionary withdrawal; or (4) any other rights,

 claims, actions, defenses, setoffs or recoupments to which Creditor is or may be entitled under

 agreement, in law, in equity, or otherwise, all of which rights, claims, actions, defenses, setoffs

 and recoupments Creditor expressly reserves.

                                                Respectfully submitted,

                                                WYATT, TARRANT & COMBS, LLP


                                                 /s/ John P. Brice
                                                John P. Brice (KY 07535)
                                                250 West Main Street, Suite 1600
                                                Lexington, Kentucky 40507-1746
                                                Telephone: (859) 233-2012
                                                Facsimile: (859) 259-0649
                                                E-mail: jbrice@wyattfirm.com

                                                COUNSEL FOR EVANSVILLE WESTERN
                                                RAILWAY, INC.




                                                    2
Case 20-41308       Doc 124      Filed 03/13/20 Entered 03/13/20 09:59:34              Main Document
                                             Pg 3 of 3


                                   CERTIFICATE OF SERVICE

          This is to certify that a true and correct copy of the foregoing has been served electronically
 to all parties designated to receive electronic service via the Court’s CM/ECF system on this 13th
 day of March, 2020.


                                                 /s/ John P. Brice
                                                John P. Brice



 100253262.v1




                                                    3
